          Case 2:21-mj-00257-PLD Document 11 Filed 02/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                  )
                                            )           Magistrate No. 2:21-cr-00257
                   v.                       )
                                            )
 RACHEL POWELL                              )


                            DETENTION / IDENTITY HEARING
                             Before Magistrate Lisa Pupo Lenihan


           PARTY                                                             COUNSEL

  United States of America                                               Jessica Lieber Smolar


        Rachel Powell                           Defendant                   Michael Engle



Date:     February 9, 2021, at 2:30 PM
Court Reporter:         Amanda Williamson


        Defendant agrees on the record to proceed with this hearing via video. The Defendant
agrees to waive the Identity Hearing. The Preliminary Examination is not being waived, but is
not being held at this time. The Defendant will be requesting the Preliminary Examination in the
charging district. FBI Special Agent Carlos Fontanez is sworn and testifies. The case is
identified as not being a presumption case. Argument is made. The Court outlines the four
factors of the Bail Reform Act. The Court finds the Defendant is a danger to the community, but
that conditions can be fashioned to reasonably assure the safety of the community. The Court
also finds the Defendant is not a flight risk. A $10,000 unsecured bond is imposed. Conditions
of release are outlined in open Court. The Defendant agrees to the conditions and is sworn. The
government asks for a stay of release pending a possible appeal. The Court grants the request and
stays the release order until 2/10/2021 at 5PM.
